Case 1:19-cv-23576-DPG Document 1 Entered on FLSD Docket 08/26/2019 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.:



 CLAUDIA HERNANDEZ,

         Plaintiff,

 v.

 SKYHOP GLOBAL LLC,
 a Florida limited liability company,
 KRISTINE SCOTTO,
 individually,

         Defendants.

 ___________________________________/

                                               COMPLAINT

         Plaintiff, Claudia Hernandez (“Hernandez”), under the provisions of the Fair Labor

 Standards Act of 1938 (“FLSA”), as amended, 29 U.S.C. § 216(b), files this Complaint against

 Defendants, Skyhop Global LLC (“Skyhop”) and Kristine Scotto (“Scotto”), and alleges, as

 follows:

                             PARTIES, JURISDICTION, AND VENUE

      1. This court has subject matter jurisdiction over Plaintiff’s federal law claims pursuant to 28

         U.S.C. §§ 1331 and 1343(4), because these claims seek redress for violations of Plaintiff’s

         federal civil and statutory rights.

      2. At all material times, Skyhop is, and was a Florida company, authorized to conduct and

         conducting business in Florida.

      3. At all material times, Scotto, is sui juris and a resident of Florida.
Case 1:19-cv-23576-DPG Document 1 Entered on FLSD Docket 08/26/2019 Page 2 of 7



    4. At all material times, Hernandez is sui juris and a resident of Florida.

    5. Venue is proper in the Southern District of Florida pursuant to 28 U.S.C. §§ 1391(b) and

       (c) as a substantial part of the events or omissions giving rise to the claims that occurred in

       this judicial district.

    6. This is an action for unpaid overtime compensation, as well as an additional amount as

       liquidated damages, costs and reasonable attorney’s fees pursuant to the FLSA, §§ 206,

       207.

    7. Upon information and belief, the annual gross revenue of Skyhop was at all times material

       hereto, in excess of $500,000.00 per annum.

    8. At all material times hereto, Skyhop was and continues to be an enterprise engaged in

       interstate commerce.

    9. At all material times hereto, Skyhop operated as an organization which purchased

       equipment and products manufactured outside the state of Florida; provided services to or

       sold, marketed, or handled goods and materials to customers throughout the United States;

       provided services for goods sold and transported from across state lines; obtained, solicited,

       and accepted funds from sources outside the state of Florida; used telephonic transmissions

       traversing state lines in the ordinary course of business; transmitted funds outside the state

       of Florida; and otherwise regularly engaged in interstate commerce.

    10. As a result of the services provided by Skyhop, two or more of its employees regularly

       handled and worked with goods and materials moved in or produced in interstate

       commerce.




                                                 2
Case 1:19-cv-23576-DPG Document 1 Entered on FLSD Docket 08/26/2019 Page 3 of 7



    11. By reason of the foregoing, Skyhop is and was, during all times material hereto, an

       enterprise engaged in commerce or in the production of goods for commerce as defined by

       the FLSA, 29 U.S.C. §§ 203(r)-(s), and Plaintiff is within interstate commerce.

    12. Plaintiff regularly utilized and handled materials, equipment and goods manufactured and

       purchased from outside the state of Florida and regularly used the instrumentalities of

       interstate commerce in their world.

    13. Upon information and belief, Scotto is the CEO of Skyhop and has economic and day-to-

       day control of Skyhop, and of the nature and structure of Plaintiff’s employment

       relationship with Skyhop and is therefore an employer as defined by 29 U.S.C. § 203(d).

                                 GENERAL ALLEGATIONS

    14. Upon information and belief, Skyhop employed Plaintiff as an assistant manager from

       approximately March 27, 2017 through May 31, 2019.

    15. During the relevant time period, Plaintiff was paid an annual salary of $48,000/$52,000.

    16. Plaintiff was paid an annual salary when she should have been paid an hourly rate.

    17. Throughout her employment with Skyhop, Plaintiff routinely worked a total of eighty (80)

       hours per week, with forty (40) hours of overtime.

    18. Defendants failed/refused to pay to Plaintiff the required overtime wages as required by

       the FLSA.

    19. Defendants willfully and intentionally failed/refused to pay to Plaintiff the federally

       required overtime wages for all hours worked by Plaintiff.

    20. Defendants    knew     of    the     overtime    requirements     of    the    FLSA      and

       willfully/intentionally/recklessly failed to investigate whether its payroll practices were in

       accordance with the FLSA.



                                                 3
Case 1:19-cv-23576-DPG Document 1 Entered on FLSD Docket 08/26/2019 Page 4 of 7



    21. As a result, Plaintiff has suffered damages and is entitled to receive overtime wage

       compensation.

    22. Plaintiff has complied with all conditions precedent to filing this action.

    23. Plaintiff has retained the law offices of the undersigned attorney to represent her in this

       action and is obligated to pay a reasonable attorney’s fee.

                                      PRE-SUIT DEMAND

    24. On June 21, 2019, Plaintiff through her undersigned counsel, sent to Skyhop a written pre-

       suit demand regarding the violations of the overtime provisions of the FLSA, and

       requesting that they pay the amounts owed to Plaintiff, but Skyhop failed/refused to do so.

                                 COUNT I
             VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA
                             AGAINST SKYHOP

    25. Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-four (24) above.

    26. This is an action against Skyhop for overtime compensation pursuant to 29 U.S.C. § 216(b).

    27. Plaintiff routinely worked in excess of forty (40) hours per week for Skyhop.

    28. Specifically, Plaintiff estimates that she worked for Skyhop for a total of eighty (80) hours

       per week, forty (40) regular hours and forty (40) overtime hours.

    29. Plaintiff should have been a non-exempt hourly employee, entitled to be compensated at a

       rate of one and one-half her regular rate for all hours worked in excess of forty (40) hours

       per week.

    30. Defendant knew or should have known that Plaintiff suffered or was permitted to work

       overtime as defined in 29 U.S.C. § 203(g).




                                                  4
Case 1:19-cv-23576-DPG Document 1 Entered on FLSD Docket 08/26/2019 Page 5 of 7



    31. Skyhop failed and/or refused to compensate Plaintiff for such work in excess of forty (40)

       hours at rates no less than one and one-half times the regular rates, for which she was

       employed, contrary to the provisions of 29 U.S.C. § 207(a).

    32. At all material times, Skyhop knew or should have known that such refusal and/or failure

       is prohibited by the FLSA.

    33. Notwithstanding, Skyhop intentionally and willfully violated the FLSA, as cited herein.

    34. At all material times, Skyhop failed/refused to maintain proper time records as mandated

       by the FLSA regarding the overtime hours worked by Plaintiff.

    35. As a result, Plaintiff has been damaged and is entitled to be compensated for her loss.

                                 COUNT II
             VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA
                              AGAINST SCOTTO

    36. Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-four (24) above.

    37. This is an action against Scotto for overtime compensation pursuant to 29 U.S.C. § 216(b).

    38. Plaintiff routinely worked in excess of forty (40) hours per week for Scotto.

    39. Specifically, Plaintiff estimates that she worked for Scotto for a total of eighty (80) hours

       per week, forty (40) regular hours and forty (40) overtime hours.

    40. Scotto had day-to-day and operational control of Plaintiff and her compensation structure

       and is therefore an employer pursuant to 29 U.S.C. § 203(d).

    41. Plaintiff should have been a non-exempt hourly employee, entitled to be compensated at a

       rate of one and one-half her regular rate for all hours worked in excess of forty (40) hours

       per week.

    42. Defendant knew or should have known that Plaintiff suffered or was permitted to work

       overtime as defined in 29 U.S.C. § 203(g).



                                                 5
Case 1:19-cv-23576-DPG Document 1 Entered on FLSD Docket 08/26/2019 Page 6 of 7



    43. Scotto failed and/or refused to compensate Plaintiff for such work in excess of forty (40)

        hours at rates no less than one and one-half times the regular rates, for which she was

        employed, contrary to the provisions of 29 U.S.C. § 207(a).

    44. At all material times, Scotto knew or should have known that such refusal and/or failure is

        prohibited by the FLSA.

    45. Notwithstanding, Scotto intentionally and willfully violated the FLSA, as cited herein.

    46. At all material times, Scotto failed/refused to maintain proper time records as mandated by

        the FLSA regarding the overtime hours worked by Plaintiff.

    47. As a result, Plaintiff has been damaged and is entitled to be compensated for her loss.

                         PLAINTIFF’S DEMAND FOR JURY TRIAL

    48. Plaintiff hereby demands a jury trial of all issues so triable.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Claudia Hernandez, respectfully requests that judgment be

 entered in her favor against Defendants Skyhop and Scotto, as follows:

    (a) Declaring pursuant to 29 U.S.C. § 206(a), 28 U.S.C. §§ 2201 and 2202, that the acts and

        practices of the Defendants complained of herein are in violation of the overtime wage

        provisions of the FLSA;

    (b) Permanently enjoining the Defendants, their agents, officers, and employees from

        engaging in all practices found by this Court to be in violation of the overtime wage

        provisions of the FLSA;

    (c) Awarding Plaintiff damages against Defendants, for lost and withheld compensation and

        overtime wage compensation for all hours that she worked for Defendants over forty (40)

        hours per week, but for which she was not compensated at the required overtime rate;



                                                   6
Case 1:19-cv-23576-DPG Document 1 Entered on FLSD Docket 08/26/2019 Page 7 of 7



    (d) Awarding Plaintiff liquidated damages;

    (e) Awarding Plaintiff reasonable attorney’s fees, costs, interest, and expenses of this litigation

        pursuant to 29 U.S.C. § 216(b);

    (f) Ordering any further relief that this Court may deem just and proper.


 Respectfully submitted this 30th day of July 2019.

                                                       By: /s/ Henry Hernandez
                                                       Henry Hernandez, Esq.
                                                       Florida Bar No. 542601
                                                       Law Office of Henry Hernandez, P.A.
                                                       Co-Counsel for Plaintiff
                                                       2655 S. Le Jeune Road, Suite 802
                                                       Coral Gables, FL 33134
                                                       Email: Henry@HHLAWFLORIDA.com
                                                       Tel: 305.771.3374

                                                       By: /s/ Monica Espino
                                                       Monica Espino, Esq.
                                                       Florida Bar No. 834491
                                                       Espino Law
                                                       Co-Counsel for Plaintiff
                                                       2655 S. Le Jeune Road, Suite 802
                                                       Coral Gables, FL 33134
                                                       Email: me@espino-law.com
                                                       Tel: 305.704.3172




                                                  7
